Citation Nr: 0800785	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  02-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955, and from August 1955 to August 1959.  He died 
in August 2000.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The veteran's death was due to an adenocarcinoma of the 
colon with metastasis to the bone and lung. 

2.  During the veteran's lifetime, service connection was 
established for a duodenal ulcer with piriform sinus, 
diverticulum, and gastroesophageal reflux, evaluated as 20 
percent disabling; and for post operative residuals of a 
right knee arthrotomy, with degenerative arthritis evaluated 
as 20 percent disabling.

3.  Colon cancer with metastasis to the bone and lung was not 
present in service or until years thereafter, and this 
disorder is not etiologically related to the veteran's active 
service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the appellant's claim was initially 
adjudicated before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation, was provided in the form of a July 2001 letter 
from the RO to the appellant and her representative.  
Although this letter did not specifically inform the 
appellant that she should submit any pertinent evidence in 
her possession, she was informed of the evidence that would 
be pertinent and requested to submit such evidence or to 
provide the information and any authorization necessary for 
the RO to obtain the evidence on her behalf.  Therefore, the 
Board believes that this letter put her on notice of the fact 
that she should submit any pertinent evidence in her 
possession. 

In March 2002, the appellant was provided notice of the 
disorders for which the veteran was service connected at the 
time of his death, and notice of the information and evidence 
required to substantiate her claim based on a previously 
service connected disorder.  The claim was readjudicated in 
an October 2007 supplemental statement of the case.
 
While the appellant has not been provided notice with respect 
to the disability-rating or effective-date elements of her 
claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board has determined that service connection for 
cause of the veteran's death is not warranted.  Accordingly, 
the failure to provide notice with respect to those elements 
of the claim is no more than harmless error.

The appellant has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there maybe a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such a condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

According to the certificate of death, the immediate cause of 
the veteran's death was adenocarcinoma of colon with bone and 
lung metastasis.  

The record reveals no competent medical evidence that 
adenocarcinoma of colon with metastasis to the bone and lung  
was present in service.  The appellant does not appear to so 
contend.  Such symptomatology is not shown for decades after 
the veteran left service.  Indeed, the death certificate 
notes that the onset of adenocarcinoma of colon with 
metastasis to the bone and lung was nine years prior to the 
veteran's death.  

Besides an opinion by a nurse submitted in May 2002, there is 
no clinical or other medical evidence of record demonstrating 
any relationship between the veteran's death and his service-
connected duodenal ulcer with a piriform sinus, diverticulum, 
and gastroesophageal reflux; and his right knee disorder.  In 
particular, the death certificate was notably silent as to 
the service-connected disabilities.  

As to the opinion provided by the nurse, the Board finds it 
is speculative in nature.  The nurse opines that it is 
possible that Barrett's esophagus was not entirely removed 
and the pre-malignant state converted to adenocarcinoma thus 
seeding itself again in the colon.  She further states that 
it is possible that the persistent acid environment in the 
stomach and probable chronic H. Pylori condition could have 
become cancerous.  She notes that it could have seeded the 
adenocarcinoma in the colon.  In summary, she opines that the 
veteran had to undergo a surgical procedure due to his ulcer 
disease and that the procedure prevented him from completing 
chemotherapy because of critical side effects.  She opined 
that the veteran's death may have been hastened by not being 
able to continue chemotherapy (thus allowing the cancer to 
spread).  In support of her opinion, the nurse submitted an 
article that discussed Barrett's Esophagus and how it can 
cause cancer.  

This nurse's opinion is couched in speculative terms. 
 Generally, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

In addition to the being speculative in nature, the nurse's 
opinion is contradicted by the VA physician's opinion 
submitted in September 2007.  The VA physician reviewed the 
claims file as well as the nurse's statement and article.  
First, he opined that the Barrett's esophagus, acid reflux 
and hiatal hernia arise independent of peptic ulcer disease.  
Second, cancer of the esophagus is not related to colon 
cancer.  Furthermore, he opined that the veteran did not have 
esophageal cancer.  For these reasons, the physician found 
that it is not at least as likely as not that the veteran's 
death from colon cancer can be attributed to his service 
connected peptic ulcer disease.  The Board finds that because 
the physician's opinion is based on all the evidence that it 
is of greater probative value.

The appellant's representative asserts that the physician did 
not address the nurse's contention that the veteran's ulcer 
disease prevented him from continuing his treatment involving 
chemotherapy.  The physician did address this issue.  He 
noted that the veteran's Barrett's esophagus, acid reflux and 
hiatal hernia arose independent of peptic ulcer disease.  
Therefore, the treatment the veteran received to treat his 
adendocarcinoma is not related to any  service connected 
disease.  

The Board finds the VA physician's statement more probative 
than the nurse's statement.  In Black v. Brown, 10 Vet. App. 
279, 284 (1997), the United States Court of Veterans Appeals 
did not find a veteran's wife's statement medically probative 
even though she was a nurse because she did not have 
specialized knowledge in the area of medicine or participated 
in the veteran's treatment.  In this case, the nurse who 
submitted a statement did not provide any indication that she 
had special knowledge regarding gastroenterology or that she 
participated in the veteran's treatment. 

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(4) cited above.  In this case, there is no 
indication that either of the veteran's service-connected 
disabilities was involved in his death.  Although, a nurse 
opined that the veteran's death may have been hastened by not 
being able to continue chemotherapy, the regulations note 
that it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such a 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  The veteran's stomach is 
not considered to be a vital organ and the physician 
indicates that the disorders that the veteran suffered from, 
Barrett's esophagus, acid reflux and hiatal hernia, are not 
related to his service-connected disability.  

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In so concluding, the 
Board in no way minimizes the veteran's sacrifices for his 
country.  The Board, however, is obligated to decide cases 
based on the law and the evidence, and not on equity.  See 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and hence the doctrine is not applicable.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


